IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2007-CA-01454-SCT

FRANKLIN CORPORATION

v.

PAULINE TEDFORD, LORA SMITH, JUDY
HAIRE AND SAMANTHA MIXON

                         ON MOTION FOR REHEARING


DATE OF JUDGMENT:                         07/26/2007
TRIAL JUDGE:                              HON. ANDREW K. HOWORTH
COURT FROM WHICH APPEALED:                CALHOUN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  JAMES LAWTON ROBERTSON
                                          JENNIFER HUGHES SCOTT
                                          ELIZABETH G. HOOPER
                                          BRIDGET E. KOBS
ATTORNEYS FOR APPELLEES:                  HEBER S. SIMMONS, III
                                          WILLIAM MELVIN ROSAMOND
                                          DOUGLAS G. MERCIER
                                          JOHN ROBIN BRADLEY, JR.
NATURE OF THE CASE:                       CIVIL - WORKERS’ COMPENSATION
DISPOSITION:                              AFFIRMED - 09/10/2009
MOTION FOR REHEARING FILED:               05/14/2009
MANDATE ISSUED:

      EN BANC.

      RANDOLPH, JUSTICE, FOR THE COURT:

¶1.   The motion for rehearing filed by Franklin Corporation is denied. The previous

opinions of this Court are withdrawn and these opinions are substituted therefor.

¶2.   Today we are presented with the latest conflict in the ongoing legal struggle between

industry and labor regarding compensation and medical indemnity for employees injured in
the workplace. The appellees/employees seek to expand the scope of egregious conduct

excluded from the Mississippi Workers’ Compensation Law (“Act”) to include acts which

are “substantially certain” to cause injury to the employee.            Not surprisingly, the

appellant/employer clamors for the opposite, requesting that this Court overrule Miller v.

McRae’s, Inc., 444 So. 2d 368 (Miss. 1984), and its progeny and retreat from these

decisions, which exclude employers’ tort immunity for certain egregious acts accompanied

by an “actual intent to injure” the employee. After due consideration and deliberation, this

Court chooses to do neither. The constitutionally delineated forum for change is the

Mississippi Legislature, not this Court. We find that the correct balance is in place and so

shall remain, unless the Legislature should decide otherwise.

¶3.    In the case sub judice, Pauline Tedford, Lora Smith, Judy Haire, and Samantha Mixon

(“Plaintiffs”) filed suit alleging multiple claims against multiple defendants, including claims

against their employer, Franklin Corporation, for battery and intentional infliction of

emotional distress arising from injuries sustained in the course and scope of their

employment. Franklin Corporation filed a “Motion to Dismiss” and a “Motion for Summary

Judgment,” contending that the exclusive remedy for the Plaintiffs was provided by the Act.

After due consideration by the circuit court, the trial judge denied the relief sought and set

the matter for trial. At trial, the jury found in favor of the Plaintiffs, awarding both

compensatory and punitive damages.           Thereafter, the circuit court denied Franklin

Corporation’s “Motion for J.N.O.V., or in the Alternative, for New Trial or Remittitur,” but

reduced the punitive damage award. From those rulings, Franklin Corporation appeals.




                                               2
                            HISTORICAL BACKGROUND

¶4.    The demand of labor for the protection of workers’ compensation laws is well-

established. See O.W. Holmes, The Path of the Law, 10 Harv. L. Rev. 457, 466-67 (1897)

(“[s]ince the last words were written, I have seen the requirement of such insurance put forth

as part of the programme of one of the best known labor organizations.”). This was largely

in response to the denial of employer indemnity in the majority of workplace accidents, due

to the lack of proof of employer fault1 or employer defenses such as contributory negligence,

assumption of risk, and the fellow-servant rule. See Downey, History of Work Accident

Indemnity in Iowa at 5, 17, 78. The prevailing view of labor was that:

       [a]n indemnity system which tediously grinds out such results as these is no
       better than a gamble – a gamble which awards a few prizes to injured persons
       and deludes all other injured persons into thinking they are going to draw
       prizes, too, when, as a matter of fact, they are going to draw blanks; a gamble
       which makes the employer pay preposterous sums to certain people and so
       prevents him from paying reasonable sums to all. It is on the same level as
       faro.

Id. at 80 (internal quotation marks omitted). See also P.V. Fishback & S.E. Kantor, A

Prelude to the Welfare State: The Origins of Workers’ Compensation, 11 (University of

Chicago 2000) (“[r]eformers decried the common law system” for uncompensated injuries,

“uncertain and unequal payouts,” high transactional costs, and delay). By the early 1900s,

President Theodore Roosevelt included “comprehensive workmen’s compensation acts”




       1
         For example, “[e]very mechanical employment has a predictable hazard: of a
thousand men who climb to dizzy heights in erecting steel structures a certain number will
fall to death, and of a thousand girls who feed metal strips into stamping machines a certain
number will have their fingers crushed.” E.H. Downey, History of Work Accident Indemnity
in Iowa 5 (Benjamin F. Shambaugh, ed., State Historical Society of Iowa 1912).

                                              3
within his progressive program for economic reform, the “Square Deal.” T. Roosevelt, The

New Nationalism (Aug. 31, 1910), in 13 The Annals of America 250, 253 (Encyclopedia

Britannica, Inc. 1976).

¶5.    The subsequent “advent of state workers’ compensation laws after 1910 marked the

removal from the tort system of most suits by injured workers against employers.” Note,

Exceptions to the Exclusive Remedy Requirements of Workers’ Compensation Statutes, 96

Harv. L. Rev. 1641, 1641 (1983). In fact, “[b]etween 1911 and 1920, 41 states enacted

workers’ compensation statutes.”     Id. at 1641 n.1 (citing E.H. Downey, Workmens’

Compensation, 162 n.18 (1924)). Initially, some courts deemed such statutes to be so radical

as to constitute an unconstitutional deprivation of the employer’s property without due

process of law. See Ives v. South Buffalo Ry., 201 N.Y. 271, 94 N.E. 431 (1911); J.C.

Satterfield, An Introduction to the Mississippi Workmens’ Compensation Act, 20 Miss. L.J.

27, 31 (1948) (“three of the four acts adopted prior to 1911 were declared unconstitutional

. . .”). However, after their widespread acceptance had been established:

       Mississippi became the last state to adopt a system of Workmen’s
       Compensation. This type of legislation is generally viewed as a compromise
       between the interest of labor and business. Because of the exclusive nature of
       the remedy labor surrenders the right to assert a common law tort action along
       with the attendant possibility of achieving punitive damages. In exchange it
       receives assurance that an award is forthcoming. Industry surrenders its three
       major common law defenses: contributory negligence, assumption of risk, and
       the fellow servant rule. In exchange it receives the knowledge that there will
       be no outrageously large judgments awarded to injured employees.[2 ] The



       2
       The mutual benefit of the workers’ compensation system in Mississippi was
described as follows:

       both the employers and employees will be materially benefitted by this

                                             4
       entire system was designed to insure that those injured as a result of their
       employment would not be reduced to a penniless state and thereby become
       dependent on some form of governmental public assistance.

Miller, 444 So. 2d at 370. See also Stevens v. FMC Corp., 515 So. 2d 928, 932 (Miss. 1987)

(quoting Sawyer v. Head, 510 So. 2d 472, 477 (Miss. 1987)) (“[b]y the exchange, the remedy

of workers’ compensation benefits, insofar as the right of the employee against [the]

employer and fellow employees are concerned, is abrogated.”); John R. Bradley & Linda A.

Thompson, Mississippi Workers’ Compensation § 1:1 (2007) (“[t]hus, compensation by the

employer for most employment injuries has been taken out of the tort law and placed within

a separate branch of law – worker’s compensation, a no-fault plan[3 ] handled in an

administrative setting by an executive branch agency.”).             Ultimately, the workers’

compensation system lends valuable predictability to both employees and employers.

Employees receive guaranteed compensation for covered injuries, bypassing the civil-

litigation risks of either no recovery or uncollectible judgments against insolvent employers.




       legislation. The psychological effect upon industries coming into Mississippi
       is good, and it appears that the employers on the average will reap a financial
       saving and the employees a financial benefit. On the whole the Act is fair and
       workable, and compares favorably with the statutes now in existence in the
       other states.

Satterfield, An Introduction to the Mississippi Workmens’ Compensation Act, 20 Miss. L.J.
at 48.
       3
           These “no-fault” aspirations of the Act have been largely met, as statistics from 2007
reveal that more than seventy-eight percent of lost-time cases in Mississippi are uncontested.
See Mississippi Workers’ Compensation Commission, Annual Report Cumulative
Information Tables, at http://www.mwcc.state.ms.us/info/_annreportcumu.asp (“Total Claims
by Year”) (last visited Sept. 1, 2009).

                                                 5
Employers receive fixed levels of potential liability which they can anticipate and treat as a

general “cost of doing business.”

¶6.    Mississippi Code Section 71-3-9 provides, in part, that “[t]he liability of an employer

to pay compensation shall be exclusive and in place of all other liability of such employer to

the employee . . . .” Miss. Code Ann. § 71-3-9 (Rev. 2000) (emphasis added). However,

based upon the statutory requirement that the “injury” be “accidental” to be compensable

under the Act, see Mississippi Code Sections 71-3-3(b), 71-3-7, this Court has found that

some intentional torts are outside the scope of the exclusivity provision in Mississippi Code

Section 71-3-9. Miss. Code Ann. §§ 71-3-3(b), 71-3-7 (Rev. 2000). See Royal Oil Co. v.

Wells, 500 So. 2d 439, 442 (Miss. 1986) (“the [Act] does not bar an employee from pursuing

a common law remedy against his employer for an injury caused by his employer’s wilful

and malicious act”); Miller, 444 So. 2d at 371 (“where an injury is caused by the willful act

of an employee acting in the course and scope of his employment and in the furtherance of

his employer’s business, the [Act] is not the exclusive remedy available to the injured party”)

(emphasis added). This limitation on the Act’s exclusivity “reflects the public policy that

certain courses of conduct (intentional torts) are so shockingly outrageous and beyond the

bounds of civilized conduct that the person responsible should not be rewarded with tort

immunity.” Bradley & Thompson, Mississippi Workers’ Compensation at § 11:8.

¶7.    In Peaster v. David New Drilling Co., 642 So. 2d 344 (Miss. 1994), this Court held

that “[a] mere willful and malicious act remains insufficient to give rise to the exception

under the Act.” Id. at 348. See also Blailock v. O’Bannon, 795 So. 2d 533, 535 (Miss.

2001) (“[r]eckless or grossly negligent conduct is not enough to remove a claim from the

                                              6
exclusivity of the Act.”). The employee also must establish that the egregious act was

accompanied by an “actual intent to injure” in order to except the Act’s grant of exclusivity.

See id.; Peaster, 642 So. 2d at 348-50; Griffin v. Futorian Corp., 533 So. 2d 461, 464 (Miss.

1988). Thus, Mississippi is in concurrence with an overwhelming majority of states in

requiring an “actual intent to injure” the employee. See 6 Arthur Larson, Larson’s Workers’

Compensation Law § 103.01 nn.4-6, § 103.04[1] (2008).

¶8.    Having set forth the law in existence at the time the subject events unfolded, we turn

to the specific facts developed and stipulated in this case.

                                           FACTS

¶9.    Franklin Corporation is a furniture manufacturer located in Houston, Mississippi. In

January 1999, George Parker, an employee of Mid-South Adhesives, Inc. (“Mid-South”),

made a presentation to Franklin Corporation regarding Mid-South’s Soft Seam Adhesive

(“Soft Seam”) product. During the presentation, Parker provided Franklin Corporation with

a May 22, 1998, “Material Safety Data Sheet” (“MSDS”) 4 and warning label for Soft Seam.

The MSDS disclosed that Soft Seam contained a neurotoxin known as propyl bromide (“1-

BP”) and included a “[m]anufacturer’s recommended exposure limit” of no more than 100

parts per million (“ppm”). Under “Section VI - Health Hazard Data,” the MSDS further

declared that the product was an “[i]rritant to upper respiratory tract. Symptoms may include

coughing, headache, nausea, dizziness, wheezing, laryngitis, shortness of breath and




       4
        According to John T. Gordon, a “Technical Director Chemist” responsible for
creating the MSDS for Mid-South, “[t]he purpose of an MSDS sheet is to inform workers
of hazardous chemicals in the workplace.”

                                              7
vomiting. These short term acute [e]ffects of exposure are noticed above 150 to 250 ppm.”

Regarding symptoms of exposure to the skin, the MSDS revealed a risk of “[i]rritation,

defatting of skin, and dermatitis.” Furthermore, “[p]rolonged exposure to [1-BP] can cause

adverse effects to the liver, kidney, central nervous system and respiratory system.” “Section

VII - Precautions for Safe Handling and Use” included, “Warning! Vapors harmful! Use

only with adequate ventilation!” “Section VIII - Control Measures” provided:

       [a]bove PEL/TLV [“permissible exposure limit/threshold limit value”], an
       approved organic vapor type respirator is acceptable. Approved self-contained
       breathing apparatus or air line respirator with full face piece, is required for
       vapor concentrations above 1000 ppm and for spills and emergencies.

       ....

       Do not use in confined space. Open doors and/or windows. Use ventilation
       to maintain employee exposure levels below the manufacturers recommended
       exposure limit.

       ....

       Avoid contact with skin and avoid breathing vapors.

By June 30, 1999, and later, on July 31, 2002, the PEL/TLV in the MSDS for Soft Seam was

reduced to “100 ppm.” As stipulated by the parties, Franklin Corporation:

       was aware of the contents of the MSDS and warning label and the language
       relating to ventilation,[5 ] respiratory, skin and eye protection requirements for
       use of [Soft Seam] as well as the potential harmful effects to humans for
       prolonged, unprotected exposure to [1-BP] at levels that exceeded the
       applicable exposure levels.




       5
       Parker discussed ventilation with Don Livingston, vice-president and director of
purchasing at Franklin Corporation, who replied “it was going to be awfully expensive.”
Livingston denied this statement and testified that “Parker never told me that it needed
ventilation.”

                                               8
¶10.   The parties stipulated that Franklin Corporation had purchased and used Soft Seam

“on its glue line in the production and manufacture of furniture[,]” beginning in 1999.

According to Livingston, Soft Seam provided a significant cost savings to Franklin

Corporation, as the glue line was reduced from three shifts to one shift. However, Franklin

Corporation decided not to install mechanical ventilation exhausts outside the building on

the glue line.6   7




¶11.   In September 2000, Franklin Corporation moved its poly department, including the

glue line, into a new, 90,000-square-foot building. Although the facility had air conditioning,

no mechanical ventilation was installed exhausting outside the building.8 On February 7,

2001, Franklin Corporation temporarily ceased purchasing Soft Seam due to a change in its

production methods. On April 10, 2001, an “Industrial Hygiene Evaluation” was performed

by industrial hygienist Kevin C. Housman on behalf of Franklin Corporation’s workers’

compensation insurer, Liberty Mutual Insurance Company, addressing “noise reduction and

hearing protection, wood dust exposure, and exposure to organic vapors including but not




       6
       The building did have a downdraft system which exhausted air outside the booths
in which glue-line employees worked, along with roof fans.
       7
        Linda Bean, a glue-line employee in 1999, testified that another glue-line employee
had directly confronted Hassell Franklin, the president, CEO, and principal shareholder of
Franklin Corporation, in the old building about the need for ventilation. She further testified
that Franklin had responded that he was not going to spend any more money as they would
be moving into the new building soon.
       8
       According to Frank Casteel, an electrician in the maintenance department at Franklin
Corporation, John Lyles, the vice-president of manufacturing at Franklin Corporation at all
relevant times, instructed him not to run electricity to the downdraft system in the new
building.

                                              9
limited to [1-BP] on the glue line.” The May 8, 2001, report issued by Housman notably

found that:

       [m]ost exposures were either below our lab’s quantifiable limits and/or below
       the corresponding TLVs, except for Ms. [Linda] Bean’s exposure to [1-BP].
       Her 8-hr TWA [“time-weighted average”] exposure was calculated to be 75
       ppm.[9 ] This particular chemical has a manufacturer’s recommended
       workplace exposure limit of 10 to 25 ppm. Thus, substitution of this gluing
       agent currently in use at the Polyfoam Plant is strongly encouraged.
       Ventilation of this process should be considered a secondary control and is
       also recommended.[10 ]

(Emphasis added.) Scott Shempert, the safety director at Franklin Corporation at all relevant

times, wrote a note on his copy of Housman’s report providing “contacted [Livingston] 5-16-

01[,] said he would look into it.” No glue-line employees at Franklin Corporation were

notified of the results reported or the recommendations provided in Housman’s report

concerning 1-BP. None of the ventilation or respiratory-protection recommendations in

Housman’s report were implemented by Franklin Corporation.11 On January 30, 2002,

Franklin Corporation resumed purchasing Soft Seam from Mid-South. On July 31, 2002, the



       9
       Specifically, Housman measured 28 ppm over 161 minutes and 110 ppm over 216
minutes.
       10
         Other pertinent recommendations by Housman included the implementation of a
respiratory protection program, the installation of a chemical review process regarding
MSDSs, future air monitoring, and informing glue-line employees of the present exposure
levels.
       11
            Shempert maintained that prior to July 31, 2002, the MSDS for Soft Seam provided
that the “[m]anufacturer’s recommended exposure limit” was 100 ppm, which was greater
than the 75 ppm time-weighted average in Housman’s report. On that basis, and despite
Housman’s reference to 10-25 ppm as the “manufacturer’s recommended workplace
exposure limit,” Franklin Corporation consciously chose not to inform glue-line employees
of the exposure risks associated with 1-BP or to implement the recommendations related to
1-BP included in Housman’s report.

                                              10
MSDS for Soft Seam was revised to include an “EPA proposed acceptable exposure limit”

of 25 ppm regarding 1-BP.12

¶12.   Regarding the Plaintiffs, their employment on the glue line began as follows: Tedford

-- April 12, 1999; Haire -- September 16, 2002; Mixon -- September 15, 2003; and Smith --

October 22, 2003. Their wages varied between eight and nine dollars per hour. On the glue

line, the Plaintiffs would use “a pressurized spray system to apply [Soft Seam] to foam used

in the manufacture of furniture produced and sold by Franklin Corporation.” 13 In September

2003, new wooden spray booths for the glue-line employees were constructed. The new

booths were draped in plastic and were primarily occupied by Plaintiffs Smith, Mixon, and

Haire.14 According to glue-line employee Vicki Veazey:

       when you was in those booths, . . . the scent was too strong because it could
       not escape. Naturally, if you had had ventilation or even the top was open, it
       would have been better . . . , but at the time the . . . booths had the little plastic
       tops across the top of them.[15 ]




       12
         However, according to Gordon, the “EPA does not regulate the workplace.”
Shempert added that “the fact that it was a proposed acceptable exposure limit did not put
it in place, in my opinion as the safety director [at Franklin Corporation].” On the other
hand, the expert testimony of occupational toxicologist Gaku Ichihara, M.D., was that the
EPA regulates 1-BP “because . . . [1-BP] is the alternative to the freon or other ozone-
depleting solvents.”
       13
        The parties stipulated that the Plaintiffs’ entire exposure to 1-BP occurred at
Franklin Corporation, while in the course and scope of their employment.
       14
        The booth in which Tedford worked was slightly larger and did not have a plastic
cover over the top.
       15
         By Haire’s description, “most of the vapors would come right back into you. It
didn’t have nowhere to go.”

                                                11
Shempert did not consider the installation of these new booths to be a manufacturing change,

and thus did not request updated air testing on the glue line.

¶13.   Throughout the Plaintiffs’ employment, numerous glue-line employees testified to

making repeated complaints to supervisors and upper management about the ill symptoms

they were experiencing, the need for ventilation, and the need for protective gear. The

adverse symptoms experienced by glue-line employees frequently were exacerbated when

operating in the new booths.

¶14.   The Plaintiffs testified that their complaints routinely were dismissed or ignored by

supervisors and upper management.16 Tedford testified that when she initially complained

to James R. Clark, the superintendent of the poly department from January 1999 until

September 2003, “he told me that it wasn’t the glue. They had been using it for years.”

Later, Clark informed Tedford that Franklin Corporation was not “going to ventilate it

because of the money.” Mixon testified that Jeff Clements, the superintendent of the poly

department beginning in September 2003, told her that ventilation “was too expensive. It

would probably never happen.” 17        When Tedford complained to Jimmy Pumphrey, a

superintendent in the poly department, “[h]e just played it off. [He said] [t]here’s nothing




       16
       For instance, according to Veazey, when she informed her supervisor that the glue
was causing her headaches, she was simply told to take some Tylenol.
       17
         According to Smith, in response to her request for ventilation, Clements “looked at
the ceiling, and he said, there’s no way to put ventilation in here. He said that . . . it was too
expensive and they couldn’t afford it.” Haire testified that Clements told her that “he had
already asked and they told [him] that there was no money appropriated for it at the time.”

                                               12
wrong with you. Go on back in your booth and go to work.” 18 Casteel testified that when

one employee complained to vice-president Lyles that the glue was “burning our hands and

making us dizzy, . . . he just smiled and walked off.”

¶15.   According to Clark:19

       I had complained to [Livingston] about the fumes and problems being reported
       by the workers in the glue line.[20 ] He stated at that time that he knew that
       Franklin [Corporation] needed to install a ventilation system on the glue line,
       but that he didn’t believe that Hassell Franklin had decided to “let me put a
       hole in the ceiling” to install such a ventilation system.[21 ]

When Clark informed Lyles of further complaints by glue-line employees, Lyles “told [him]

that [he] was not doing a good enough job of convincing the Plaintiffs that their complaints

were ‘all in their heads’ and that I had to be a ‘better salesman’ to convince the Plaintiffs that




       18
        Mixon and glue-line employees Jackie Davidson and Lynn Byars testified to similar
responses from Pumphrey. According to Smith, Pumphrey would occasionally “laugh at us,
saying y’all are high. I believe that glue has gone to y’all’s head or something.” Casteel
heard Pumphrey tell one employee, “[e]ither do the job or go home.” Smith further testified
that Pumphrey’s response to her request for ventilation was “[t]hat there will never be, and
[he] walk[ed] away.”
       19
         This Court notes that Clark did not testify at trial. His testimony, derived from his
November 2, 2004, affidavit and November 2, 2005, deposition, was, however, considered
by the circuit court in ruling on Franklin Corporation’s “Motion for Summary Judgment.”
This Court considers Clark’s testimony only for purposes of assessing that ruling. See ¶ 33
infra.
       20
        Livingston denied having knowledge of any employee complaints prior to January
or February 2004.
       21
        Jim Tidwell, a supervisor at Franklin Corporation in 1999 and 2000, testified that
he personally had observed Franklin discuss ventilation and then refuse its installation.

                                               13
their complaints were not real.”22 Clark additionally provided that in a meeting with Franklin

and Lyles, Franklin informed him:

       that he “was not going to throw money at this problem.” He said that no
       ventilation system would be installed as the company was not going to spend
       money on a glue line ventilation system for an adhesive that was probably not
       going to be allowed much longer anyway, and that it would be a waste of
       money . . . regardless of any complaints from the workers on the glue line.[23 ]

Moreover, Clark testified that Franklin and Lyles had maintained that “we’re not going to

suck the air-conditioning out through holes in the ceiling.” According to Clark, Franklin had

referred to glue-line employees as performing a “grade two job” 24 and that “if they don’t like

it . . . they can go to work somewhere else.” Furthermore, Clark testified that Lyles had

stated “there are people lined up out there for jobs; if they start dropping like flies, or

something in that order, we can replace them today . . . .”

¶16.   The Plaintiffs further assert that they were not provided with adequate protective gear.

Smith testified that she asked Pumphrey for respiratory masks “[a]t least once a week[,]” but

that “[t]hey just always said they would get it, and it never came.” 25 Following a spill of


       22
       By contrast, Lyles asserted that he did not become aware of complaints by glue-line
employees until mid-February 2004.
       23
        Franklin denied stating that he would not install ventilation because it was too
expensive, and testified that he was unaware of any ventilation complaints prior to 2004.
According to Franklin, when he learned of the problem, “we installed the ventilation
system.”
       24
         Clark stated that a “grade two job” means “the lowest level in the house, anybody
can do it.”
       25
        According to Shempert, however, white paper dust masks manufactured by 3M were
always available to glue-line employees. On this subject, Clements testified that glue-line
employee Norma Pettit was the only employee from whom he had heard complaints.
Thereafter, Clements stated that he gave her a face mask.

                                              14
approximately 330 gallons of Soft Seam in September 2000, Clark testified that he and

Pumphrey were “instructed by . . . Lyles to clean up the spill with no ventilation, protective

clothing or protective respiratory equipment.” When Clark experienced dizziness and

nausea, he claims that Lyles “told me to go outside and take a break, but do whatever it took

to get it cleaned up.”

¶17.    Following complaints of Tedford, after her review of the MSDS, Clark stated that

Lyles directed Pumphrey “to keep all information away from employees . . . . In accordance

with these instructions, all MSDS[s] were thereafter removed from the [Soft Seam]

containers by [Pumphrey] . . . .” 26 Relatedly, numerous employees testified that the MSDSs

were removed from the glue drums.27 In one instance, when Smith asked Pumphrey where

the MSDS was, “he said, there’s not one.”

¶18.    On January 27, 2004, Smith was placed on medical leave by Franklin Corporation,

and subsequently was admitted to the hospital on January 29, 2004. Smith reported

symptoms to her treating physician, Dr. Kevin Merigian, of “numbness and tingling from

waist to toes, nervous -- shakin[g], headache, dizziness, nausea, vomiting -- cramping in toes,

feet and . . . calf.” On February 9, 2004, Haire was placed on medical leave by Franklin

Corporation, and then was admitted to the hospital on February 12, 2004. Haire stated

symptoms to Dr. Merigian of “stinging in feet and numbness from waist to my feet.” On

February 14, 2004, Mixon was admitted to the hospital after being placed on medical leave


        26
             An updated MSDS sheet was attached to the glue drum of every shipment of Soft
Seam.
        27
      Conversely, Pumphrey testified that when glue-line employees began taking the
MSDSs off the glue drums, “I started taking them off and putting them in the office.”

                                              15
by Franklin Corporation that same day. Mixon reported symptoms to Dr. Merigian of

“numbness in butt, lower back, legs, and feet; feels like they are asleep and tingling;

vomiting; headaches; dizziness; trouble breathing.” 28 On April 21, 2004, Tedford was placed

on medical leave by Franklin Corporation, and thereafter received medical treatment on April

22, 2004.   Tedford experienced symptoms of leg numbness, heaviness in her lower

extremities, and difficulty walking.29

¶19.   On February 16, 2004, Franklin Corporation placed its final order for Soft Seam. That

same day, Livingston informed Parker that several glue-line employees (specifically, Smith,

Haire, and Mixon) had been hospitalized, and that further air testing was necessary. On

February 17, 2004, Parker conducted an air-sampling test on the glue line at Franklin

Corporation. This was only the second air test performed on the glue line in the five years

since Franklin Corporation had begun using Soft Seam. According to Tedford, glue-line

operations were slow that day. Parker’s subsequent letter to Shempert and Livingston

provided that “[v]enting the exhaust through the roof with mechanical air assisted motors is

required to meet the 25 PPM standard in the work area.” (Emphasis added.) On February

23, 2004, an industrial hygienist from the Occupational Safety and Health Administration

(OSHA) arrived unannounced and tested the air quality on the glue line.           Glue-line

       28
        On April 12, 2004, Mixon returned to Franklin Corporation and began working in
the backfilling department, where she remained employed at the time of trial.
       29
        Nearly three years later, on March 17, 2007, Dr. S.H. Subramony, a board-certified
neurologist, examined the Plaintiffs and found permanent residual neurological deficits
causing continued motor difficulties in Tedford and “significant disability” in Haire and
Smith. At trial, Dr. Merigian opined, to a reasonable degree of medical certainty, that the
chances of Smith’s condition improving were “quite poor” and that Haire’s and Tedford’s
conditions “will not improve[.]”

                                            16
employees testified that glue-line operations were typical that day. The inspection report

from OSHA, issued April 26, 2004, found time-weighted averages of 1-BP of 205 and 219

ppm. According to the report, 219 ppm “is 9 times the [MSDS] recommended level of 25

[ppm] and 43 times the target limit of 5 [ppm] recommended by OSHA Technical Center.” 30

The report noted the absence of ventilation, respiratory protection for employees, or

sufficient air testing performed by Franklin Corporation.31

¶20.   On February 27, 2004, Franklin Corporation began purchasing a new glue containing

acetone from Mid-South. On March 10, 2004, new ventilation booths were installed on the

glue line at Franklin Corporation and were fully operable. Fabrication and installation of the

new ventilation booths by Kline Heating and Air cost $11,165. Following installation of

ventilation, glue-line employees were instructed on the nature and use of the acetone glue.

¶21.   From February 16, 2004, until March 10, 2004, Franklin Corporation continued to use

Soft Seam without providing additional ventilation or respiratory protection to glue-line

employees, and without informing them of the overexposure reported by Parker. According




       30
         At the time of trial, OSHA had not yet set exposure limits for 1-BP. However,
according to Gordon, the American Conference of Governmental Industrial Hygienists set
the threshold value limit for exposure to 1-BP at 10 ppm in June 2004.
       31
         On April 27, 2004, OSHA issued a “Citation and Notification of Penalty” to
Franklin Corporation. For the “serious” violation of excessive exposure of glue-line
employees to 1-BP, OSHA proposed a $3,500 penalty. For the “serious” violation of the
absence of employee “training on the hazards on the [S]oft [S]eam adhesive[,]” OSHA
proposed a $1,125 penalty. On May 19, 2004, an “Informal Settlement Agreement” was
reached between Franklin Corporation and OSHA whereby Franklin Corporation “agree[d]
to correct the violations” and OSHA amended the penalties to $2,000 and $500, respectively.

                                             17
to Shempert, “[m]y position as the corporate representative[32 ] would be that we would

follow the OSHA regulations provided to us by these MSDS, and we did so.” Shempert

maintained that the absence of recommended exposure limits by OSHA weighed heavily in

the decision not to ventilate. Shempert testified that:

       OSHA is the governing body over which workers should be able to come in
       and have a safe workplace . . . . They don’t have an exposure limit. The
       manufacturer sets 100 [ppm], so that’s what I was going on as a secondary
       measure, but OSHA would take precedence over anything else in any of these.

By contrast, industrial hygienist John Spencer testified:

       I can’t think of [a plant] that was worse[,] to put . . . a group of individuals,
       into an enclosed area and spray a solvent day in and day out for hours upon
       hours . . . without any ventilation, without proper respiratory protection is not
       only [a] violation of a variety of occupational health standards; but it’s just, it’s
       difficult for me to explain why someone would do that, especially in light of
       the complaints that were coming from those individuals conducting that work.

Spencer opined, “if they had followed [Housman’s] recommendations and followed

[Parker’s] recommendations, they would have likely significantly reduced those exposures

where it wouldn’t have been a harmful level.”

¶22.   On August 16, 2004, a Complaint was filed in the Circuit Court of Calhoun County

by the Plaintiffs, along with Clark, Sandra Darlene Clark,33 Tommy Tedford, Harold E.

Haire, and Joshua Mixon 34 against Franklin, Lyles, Livingston, Clements, Pumphrey, and


       32
       According to Livingston, however, the ultimate decision on ventilation would have
been made by Franklin.
       33
          On May 7, 2007, an “Order of Voluntary Dismissal” was entered by the circuit court
as to “all of the claims plead[ed] by Plaintiffs, James R. Clark and Sandra Darlene Clark .
. . against all of the Defendants . . . .”
       34
         Tommy Tedford, Harold E. Haire, Joshua Mixon, and Sandra Darlene Clark claimed
losses of consortium.

                                                18
John Does 1-10 (“Franklin Defendants”),35 Franklin Corporation, and Mid-South.36 The

causes of action asserted in the Complaint included: breach of warranty, negligence, and

negligence per se by Mid-South; misrepresentation, intentional misrepresentation, fraud,37

and civil conspiracy 38 by Mid-South, Franklin Corporation, and the Franklin Defendants;

battery by Franklin Corporation and the Franklin Defendants; and intentional infliction of

emotional distress by Mid-South, Franklin Corporation, and the Franklin Defendants. The


       35
         On May 7, 2007, the Plaintiffs agreed to dismiss with prejudice the claims asserted
against the individual Franklin Defendants. Per that agreement, “the individual defendants
will execute affidavits, the form and content of which have been agreed to by counsel for the
individual defendants and counsel for the plaintiffs.” The affidavit of each “Franklin
Defendant” provided:

       [a]t all relevant times plead [sic] in the Complaint for this civil action, and at
       all relevant times of my employment with Franklin Corporation to which I
       testified in my deposition, all of my acts and omissions, including my
       intentional acts and omissions, if any, were in the course and scope of my
       employment with Franklin Corporation as a management level employee, as
       a means to accomplish the purposes of my employment, and in furtherance of
       the business of Franklin Corporation. All of my actions and omissions,
       including my intentional acts and omissions, if any, were authorized and/or
       ratified by Franklin Corporation.

(Emphasis added.)
       36
       The Second Amended Complaint, filed in the circuit court on January 26, 2007,
added Locke Barkley, Bankruptcy Trustee for Pauline and Tommy Tedford, and Selene
Maddox, Bankruptcy Trustee for James and Sandra Darlene Clark, as Plaintiffs. Based upon
the May 7, 2007, “Order of Voluntary Dismissal,” all claims of the Clarks, by and through
Maddox, also were dismissed.
       37
       On May 25, 2007, the circuit court entered an “Agreed Order and Rule 54(b)
Judgment of Dismissal with Prejudice as to Plaintiffs’ Intentional/Fraudulent
Misrepresentation Claims” against Franklin Corporation and Mid-South.
       38
        On May 22, 2007, the circuit court entered an “Agreed Order and Rule 54(b)
Judgment of Dismissal with Prejudice as to Plaintiffs’ Civil Conspiracy Claims” against
Franklin Corporation and Mid-South.

                                              19
Complaint added that “the actions of Defendants are so egregious, willful, wanton and

malicious in nature that punitive damages are requested . . . .”

¶23.   On October 21, 2004, Franklin Corporation filed a “Motion to Dismiss,” relying on

the “exclusive remedy” provision of the Act, Mississippi Code Annotated Section 71-3-9

(Rev. 2000). At the hearing thereon, Circuit Judge Andrew K. Howorth conceded that “[t]his

is a tough one.” Ultimately, however, the motion was denied as “the [c]ourt specifically

finds that the Plaintiffs have alleged sufficient facts and causes of action, which under the

relevant standard of review, satisfy the intentional tort exception to the application of [the

Act].” Franklin Corporation subsequently filed a “Petition for Interlocutory Appeal and to

Stay Enforcement of Circuit Court Order Pending Appeal” regarding the exclusivity of the

Act, which the circuit court granted. This Court initially granted Franklin Corporation’s

“Petition for Interlocutory Appeal,” but thereafter dismissed it as improvidently granted.

¶24.   On May 19, 2006, Franklin Corporation filed a “Motion for Summary Judgment” in

the circuit court, reiterating that the Plaintiffs’ “exclusive remedies are pursuant to the [Act]

. . . .” At that hearing, the circuit judge stated:

       while I’m not aware of any law on this, I think intent can be like scienter is in
       the law. . . . We know that in scienter you knew or should have known; and
       I think with intent you either intended it or you were possessed with sufficient
       facts where you could be deemed to have intended it even if you didn’t intend
       the specific consequences . . . . That’s just kind of my view of the thorniness
       of this thing.

(Emphasis added.) On that basis, while deeming the matter to be “very close,” the circuit

judge denied the motion, finding there “are genuine issues of fact as to whether or not there

was intent to injure.” (Emphasis added.)



                                                20
¶25.   Following a three-week trial, the jury found in favor of the Plaintiffs on the claims of

battery and intentional infliction of emotional distress against Franklin Corporation. The

“Final Judgment” recited that “[t]he jury found in favor of [Mid-South] on the claim of

negligence asserted against it by Plaintiffs.” 39 All liability was attributed to Franklin

Corporation, and compensatory damages were assessed, as follows: Mixon -- $75,000;

Tedford -- $800,000; Smith -- $250,000; Haire -- $800,000.40

¶26.   The issue of punitive damages was then presented to the jury, which returned a verdict

of $7,500,000 for the Plaintiffs against Franklin Corporation. The “Final Judgment” of the

circuit court, “upon due consideration of the net worth and financial condition” of Franklin

Corporation at the time the complaint was filed, concluded that the proper amount of punitive

damages to be awarded was $1,836,213, pursuant to Mississippi Code Annotated Section 11-

1-65(3)(a) (Rev. 2002).

¶27.   Franklin Corporation subsequently filed a “Motion for J.N.O.V., or in the Alternative,

for a New Trial or a Remittitur,” and the Plaintiffs filed a “Motion to Reconsider Punitive

Damages, to Alter or Amend Final Judgment, for Relief from Final Judgment, or for Other

Relief.” The Plaintiffs sought amendment of the “Final Judgment”:

       by either: a) adjusting and amending that . . . punitive damages figure from
       $1,836,213 to $5,000,000 to comport and comply with Miss. Code Ann.
       Section 11-1-65 (Supp. 2003) by application of the statutory cap to the “net
       worth” figure of $61,543,082 for . . . Franklin Corporation, which was its “net
       worth” at the time of trial; or b) amending and adjusting the punitive damages


       39
         Thereafter, a “Final Judgment” was entered by the circuit court dismissing the
Plaintiffs’ claims against Mid-South with prejudice.
       40
       The jury awarded no damages to Plaintiffs Tommy Tedford, Harold E. Haire, and
Joshua Mixon on their loss-of-consortium claims.

                                             21
       . . . from $1,836,213 to the $7,500,000 punitive damages amount awarded by
       the verdict of the jury without statutory reduction if Miss. Code Ann. Section
       11-1-65(3)(a-c) (Supp. 2003) is found to be void, unconstitutional and/or
       inapplicable.

(Emphasis added.) Thereafter, the circuit court entered an “Order Granting Motion to

Reconsider Punitive Damages, to Alter or Amend Final Judgment, for Relief from Final

Judgment, or for Other Relief,” finding that:

       the proper net worth of [Franklin Corporation] to be utilized in the application
       of the legislative caps is the current net worth . . . which is $61,543,082. This
       figure was the net worth of [Franklin Corporation] for the 2006 fiscal year, and
       was substantially the same at the time the jury rendered its verdict and at the
       time the court conducted its hearing on the Defendant’s motion to reduce the
       punitive damages award . . . .

(Emphasis added.) Pursuant to Mississippi Code Section 11-1-65(3)(a-b), the circuit court

ordered that “the punitive damages awarded by the jury . . . are to be reduced to $5,000,000

and that the Final Judgment dated May 31, 2007, be amended to reflect this adjustment.”

That same day, the circuit court entered an “Order Denying Franklin [Corporation’s] Motion

for J.N.O.V., or in the Alternative, for New Trial or Remittitur.” On July 30, 2007, the

“Amended Final Judgment” was entered in favor of the Plaintiffs and against Franklin

Corporation in the total amount of $7,475,593.59, with post-judgment interest of 8.25

percent. From that ruling, Franklin Corporation filed a “Notice of Appeal,” from which the

circuit court entered an “Agreed Order for Stay Pending Appeal” as to enforcement of the

“Amended Final Judgment.”




                                              22
                                           ISSUES

¶28.   This Court will consider:

       (1) Whether the Act precludes the Plaintiffs’ claims.
       (2) Whether the circuit court abused its discretion in admitting the expert
       testimony of Dr. Kevin Merigian, Dr. Jennifer Majersik, Dr. S.H. Subramony,
       and Dr. Gaku Ichihara.
       (3) Whether the circuit court’s granting of certain jury instructions constituted
       reversible error.
       (4) Whether the circuit court abused its discretion in permitting the jury to
       consider punitive damages.
       (5) Whether the punitive damages assessed in the circuit court’s “Amended
       Final Judgment” were erroneous as a matter of law.

                                        ANALYSIS

       I.     Whether the Act precludes the Plaintiffs’ claims.

¶29.   The applicability of the Act, Mississippi Code Section 71-3-1 through 71-3-225, is a

question of law. This Court reviews questions of law de novo. See Miss. Ethics Comm’n

v. Grisham, 957 So. 2d 997, 1000 (Miss. 2007) (quoting 32 Pit Bulldogs v. County of

Prentiss, 808 So. 2d 971, 973 (Miss. 2002)).

¶30.   Paragraphs three through six supra set out the historical background of the Act, along

with our pertinent decisions addressing intentional-tort exceptions to the Act. In Miller, this

Court found that certain intentional torts are outside the scope of the exclusivity provision

contained in Mississippi Code Section 71-3-9. See Miller, 444 So. 2d at 371 (“where an

injury is caused by the willful act of an employee acting in the course and scope of his

employment and in the furtherance of his employer’s business, the [Act] is not the exclusive

remedy available to the injured party”) (emphasis added). See also Royal Oil, 500 So. 2d at

442 (“the [Act] does not bar an employee from pursuing a common law remedy against his



                                              23
employer for an injury caused by his employer’s wilful and malicious act”). Mississippi law

clearly provides that certain intentional torts lie beyond the scope of the Act’s exclusivity.

¶31.   However, in Peaster, we held that “[a] mere willful and malicious act remains

insufficient to give rise to the exception under the Act.” Peaster, 642 So. 2d at 348. See also

Blailock, 795 So. 2d at 535 (“[r]eckless or grossly negligent conduct is not enough to remove

a claim from the exclusivity of the Act.”). Before recovery may be had for the specific

injuries and/or diseases which the Plaintiffs claim, there must be proof of actual intent to

injure by Franklin Corporation. In Griffin, this Court stated:

       Dunn, Mississippi Workmen’s Compensation, (3d ed. 1982 & Supp. 1984),
       notes that in order for a willful tort to be outside the exclusivity of the Act, the
       employee’s action must be done “with an actual intent to injure the employee.
       It is not enough to destroy the immunity that the employer’s conduct leading
       to the injury consists of aggravated negligence or even that the conduct goes
       beyond this to include such elements as knowingly permitting hazardous
       conditions to exist or willfully failing to furnish a safe place to work or
       knowingly ordering the employee to perform a dangerous job. [Footnote
       omitted].” Id. at § 22.

Griffin, 533 So. 2d at 464 (emphasis added). After referencing the above-quoted portion of

Griffin, this Court addressed the requisite level of “intent” in Peaster. See Peaster, 642 So.
2d at 347-49. Issue II therein succinctly placed before the Court the question of whether

“this Court should recognize an exception to the exclusive liability provision where the

employer has knowingly permitted hazardous conditions to exist which are substantially

certain to result in injury or death.” Id. at 348. According to this Court:

       [t]he appellants urge this Court to “consider enlarging the scope of the
       intentional tort exception to include those acts which consist of the employer
       willfully permitting hazardous conditions to exist which are substantially
       certain, although perhaps not specifically intended, to result in the injury or
       death of an employee.”

                                               24
       ....

       There is nothing novel about the approach suggested by the appellants of
       enlarging the scope of the exemption test. We have stated consistently our
       position on this issue. The legislature has had every opportunity to include
       into the Act such a liberal exception suggested by the appellants, yet failed to
       do so. If this Court were to include what the legislature did not, we would
       violate the “purpose, spirit and philosophy of the [Act].” Brown v. Estess, 374
So. 2d 241, 242 (Miss. 1979).

Peaster, 642 So. 2d at 348-49 (emphasis added). In conclusion, the Peaster Court held:

       [t]he employer’s conduct may have been reckless, negligent, or grossly
       negligent, but that [is] not enough to remove this case as an “intentional tort”
       from the exclusivity of the [Act]. This Court has held repeatedly that the
       employer’s action must be done “with an actual intent to injure the employee,”
       and that “an intentional tort is an act of intentional behavior designed to bring
       about the injury.” We do not today choose to expand this Court’s
       interpretation of what constitutes an intentional tort exception.[41 ]

Id. at 349-50. This view repeatedly has been acknowledged by federal and state courts in

Mississippi. See Bailey v. Lockheed Martin Corp., 432 F. Supp. 2d 665, 671 (S.D. Miss.

2005) (citing Peaster for the proposition that “[t]o be deemed intentional, [the employer’s]

acts or inaction must be designed to bring about the injury.”); Thornton v. W.E. Blain &

Sons, Inc., 878 So. 2d 1082, 1086 (Miss. Ct. App. 2004) (citing Peaster for the proposition

that this Court “already has declined to create a ‘substantial certainty’ exception to the




       41
         This is in accord with the standard applied by the majority of states. Of the forty
states which recognize an intentional-tort exception to their workers’ compensation statutes,
only twelve have adopted a broader definition than “actual intent to injure.” See 6 Larson,
Larson’s Workers’ Compensation Law § 103.01 nn.4-6; § 103.04[1]. “Under the most
popular formulation, adopted by eight states, an employer is suable in tort if it knows that its
conduct causing the injury is ‘substantially certain’ to cause injury or death.” Id. at §
103.04[1]. See also Bazley v. Tortorich, 397 So. 2d 475, 480 (La. 1981) (example of
application of the “substantially certain” standard).

                                              25
exclusivity provision of the Act . . .”). We conclude, once again, that the Act is exclusive

absent an actual intent to injure the employee.

¶32.   No party contests that the Plaintiffs’ injuries “arose out of and in the course of

employment . . . .” Miss. Code Ann. § 71-3-3(b) (Rev. 2000). The circuit court was

presented with the issue of whether the Act precluded the Plaintiffs’ claims at three distinct

stages of this proceeding: Franklin Corporation’s “Motion to Dismiss,” Franklin

Corporation’s “Motion for Summary Judgment,” and Franklin Corporation’s “Motion for

J.N.O.V.” At each stage, the circuit court rejected Franklin Corporation’s contentions

otherwise and denied the respective motions. Regarding the “Motion to Dismiss,” the circuit

court found “that the Plaintiffs have alleged sufficient facts and causes of action, which under

the relevant standard of review, satisfy the intentional tort exception to the application of [the

Act].” Taking the allegations set forth by the Plaintiffs as true, see Penn National Gaming,

Inc. v. Ratliff, 954 So. 2d 427, 430 (Miss. 2007), this Court finds no error in that ruling.

¶33.   As to the “Motion for Summary Judgment,” based upon the collective “pleadings,

depositions, answers to interrogatories and admissions on file, together with . . . affidavits,” 42

Mississippi Rule of Civil Procedure 56(c), the circuit court concluded that there were

“genuine issues of fact as to whether there was intent to injure[,]” with respect to the

Plaintiffs’ claims of battery and intentional infliction of emotional distress against Franklin

Corporation. This Court finds no error in that ruling.




       42
        Including Clark’s testimony from his November 2, 2004, affidavit and November
2, 2005, deposition. See footnote 19 supra.

                                                26
¶34.   Finally, regarding the “Motion for J.N.O.V.,” the circuit court found “that during the

course of the three week trial . . . there was substantial, credible evidence presented . . . to

support the Plaintiffs’ causes of action for battery and intentional infliction of emotional

distress . . . .” Accordingly, the circuit court concluded that:

       [i]n considering the evidence in the light most favorable to the non-movant,
       giving that party the benefit of all favorable inferences that may be reasonably
       drawn from the evidence, and finding that the evidence was of such quality
       and weight that reasonable and fair-minded jurors in the exercise of impartial
       judgment might have reached different verdicts, the court finds that Defendant
       Franklin [Corporation’s] Motion for J.N.O.V. should be denied.

Given the considerable testimony offered by employees and management personnel of

Franklin Corporation, viewed “in the light most favorable to [the Plaintiffs], giving that party

the benefit of all favorable inference that may be reasonably drawn from the evidence[,]”

Spotlite Skating Rink, Inc. v. Barnes, 988 So. 2d 364, 368 (Miss. 2008) (citation omitted),

this Court affirms the denial of J.N.O.V. given the “substantial evidence[43 ] to support the

verdict.” Adcock, 981 So. 2d at 948.

       II.    Whether the circuit court abused its discretion in admitting the
              expert testimony of Dr. Kevin Merigian, Dr. Jennifer Majersik, Dr.
              S.H. Subramony, and Dr. Gaku Ichihara.

¶35.   This Court has stated that:

       [u]nder Mississippi Rule of Evidence 702, trial courts are charged with being
       gatekeepers in evaluating the admissibility of expert testimony. [Irby v. Travis,
       935 So. 2d 884, 912 (Miss. 2006)]. “We are confident that our learned trial
       judges can and will properly assume the role as gatekeeper on questions of



       43
         “Substantial evidence” has been defined as “information of such quality and weight
that reasonable and fair-minded jurors in the exercise of impartial judgment might have
reached different conclusions.” Adcock v. Miss. Transp. Comm’n, 981 So. 2d 942, 948-49
(Miss. 2008) (citation omitted).

                                              27
       admissibility of expert testimony.” Miss. Transp. Comm’n v. McLemore, 863
So. 2d 31, 40 (Miss. 2003).

Watts v. Radiator Specialty Co., 990 So. 2d 143, 146 (Miss. 2008). Accordingly, “[t]he trial

judge has the sound discretion to admit or refuse expert testimony; an abuse of discretion

standard means the judge’s decision will stand unless the discretion he used is found to be

arbitrary and clearly erroneous.” Troupe v. McAuley, 955 So. 2d 848, 856 (Miss. 2007)

(quoting Poole v. Avara, 908 So. 2d 716, 721 (Miss. 2005)) (emphasis added). See also

Bonner v. ISP Tech., Inc., 259 So. 2d 924, 932 (8th Cir. 2001) (“[w]e perform only the

comparatively narrow analysis of whether the district court’s determination that the opinion

was sufficiently grounded in ‘good science’ to assist the jury constituted an abuse of that

court’s discretion.”).

¶36.   Mississippi Rule of Evidence 702 states:

       [i]f scientific,[44] technical, or other specialized knowledge[45] will assist the
       trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education,
       may testify thereto in the form of an opinion or otherwise, if (1) the testimony
       is based upon sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.




       44
            “‘[S]cientific’ implies a grounding in the methods and procedures of science.”
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590, 113 S. Ct. 2786, 2795, 125 L. Ed.
2d 469, 481 (1993).
       45
        “Knowledge” applies to “‘any body of known facts or to any body of ideas inferred
from such facts or accepted as truth on good grounds.’ Webster’s Third New International
Dictionary 1252 (1986). Of course, it would be unreasonable to conclude that the subject
of scientific testimony must be ‘known’ to a certainty.” Daubert, 509 U.S. at 590.
Furthermore, “in order to qualify as ‘scientific knowledge,’ an inference or assertion must
be derived by the scientific method.” Id.

                                               28
Miss. R. Evid. 702. In short, the trial judge must “ensure that an expert’s testimony both

rests on a reliable foundation and is relevant to the task at hand. Pertinent evidence based

on scientifically valid principles will satisfy those demands.” Daubert, 509 U.S. at 597. See

also Watts, 990 So. 2d at 146 (“[t]his rule makes it necessary for a trial court to apply a two-

pronged inquiry when evaluating the admissibility of expert testimony: (1) is the witness

qualified, and (2) is the testimony relevant and reliable?”). In Daubert, the United States

Supreme Court:

       set out four non-exclusive factors to aid in the determination of whether the
       methodology is reliable. They are:

              (1) whether the theory or technique has been tested; (2) whether
              the theory or technique has been subjected to peer review and
              publication; (3) the known or potential rate of error of the
              method used and the existence and maintenance of standards
              controlling the technique’s operation; and (4) whether the theory
              or method has been generally accepted by the scientific
              community.

Curtis v. M&S Petroleum, Inc., 174 F.3d 661, 668-69 (5th Cir. 1999) (quoting Daubert,

509 U.S. at 593-94). This approach is “a flexible one. Its overarching subject is the

scientific validity – and thus the evidentiary relevance and reliability – of the principles that

underlie a proposed submission. The focus, of course, must be solely on principles and

methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at 594-95.

¶37.   Dr. S.H. Subramony, Dr. Kevin Merigian, Dr. Gaku Ichihara, and Dr. Jennifer

Majersik were among the Plaintiffs’ designated experts. The deposition testimony of Dr.

Subramony, a board-certified neurologist, was that after reviewing the Plaintiffs’ medical




                                               29
records, along with pertinent literature on 1-BP,46 “my interpretation of these four patients

is that they had varying degrees of this same problem[,]” namely, residual neurological

deficits from exposure to 1-BP. In offering this opinion, Dr. Subramony conceded that he

was unaware of the exact concentration of 1-BP to which the Plaintiffs had been exposed.

Nonetheless, Dr. Subramony averred that his conclusions and opinions “are supported by the

overwhelming facts and the extensive data available on the effects of 1-BP on animals as

well as humans, and were reached by using sound methods that are widely accepted in the

medical and scientific community.”

¶38.   The deposition testimony of Dr. Merigian, the treating physician for the Plaintiffs, was

that their injuries were caused by exposure to 1-BP.47 In rendering this opinion, Dr. Merigian

admitted that he was unaware of the exact concentration of 1-BP to which the Plaintiffs were

exposed or the precise exposure level at which 1-BP becomes harmful to humans.

Nonetheless, Dr. Merigian based his conclusion upon his examination of the Plaintiffs, an

internet search regarding 1-BP,48 the “common finding” in tests run by other physicians on



       46
         This literature included, most notably, the abstract to a case report by Dr. Majersik
indicating that “[1-BP] is reportedly [harmful to humans at] about 25 [ppm].” Dr. Majersik’s
case report, co-authored by E. Martin Caravati, M.D., and John D. Steffens, M.D., was
subsequently published as “Severe neurotoxicity associated with exposure to the solvent 1-
bromopropane (n–propyl bromide)” in Clinical Toxicology 45 at 270-76 (2007).
       47
         This comports with the deposition testimony of Franklin Corporation’s expert, Dr.
George Wilkerson, that exposure to 1-BP was sufficient to, and did, cause the neurologic
injuries suffered by Plaintiffs Tedford and Haire.
       48
         According to Dr. Merigian, “[t]here was a physician who had written some case
reports or a case report about some exposures to [1-BP], and then there was a lot of animal
data on rats with [1-BP].” Dr. Merigian later identified this case report as that authored by
Dr. Majersik. See footnote 46 supra.

                                             30
the Plaintiffs, his review of the Soft Seam MSDS, and the fact that “[t]hey all worked within

a spray area that had been modified [in September 2003] and they were using a type of glue

that is a known neurotoxin. And as [Franklin Corporation] manipulated the environment to

prevent the glue from going onto other individuals within the factory itself, the symptoms

and signs arose.” As Dr. Merigian stated, “[t]he bottom line is it all fits together.” He added

that when he spoke with Shempert by phone, “[Shempert] . . . commented that the glue

caused these issues but . . . he would not be responsible because he was ignorant to the fact

that the glue would cause the problem.”

¶39.   The deposition testimony of Dr. Ichihara, an occupational toxicologist and a leading

expert on 1-BP toxicity,49 was that “we . . . believe if exposure level is higher than some

levels, . . . such overexposure to [1-BP] can cause neurological damage in humans even [if]

we don’t know the . . . very precise relationship of the dose response.” He based this opinion

upon case reports which he had both authored and reviewed.50 While conceding that he had

not examined the Plaintiffs and was not aware of the exact concentration of 1-BP to which

they were exposed, Dr. Ichihara offered his opinion to a reasonable degree of medical and




       49
         According to the deposition testimony of Dr. Caravati, “it would be difficult to find
anyone anywhere who would be more qualified to render” an expert opinion on the toxicity
of 1-BP to humans than Dr. Ichihara. Even Franklin Corporation’s expert, Dr. Robert Cox,
stated that Dr. Ichihara “is one of the leading researchers that published on [1-BP].”
       50
        These include the case report entitled “Encephalomyeloradiculoneuropathy
following exposure to an industrial solvent” by Gary Schlar in Clinical Neurology and
Neurosurgery 101 at 199-202 (1999); Dr. Ichihara’s own case report entitled “Neurological
Disorders in Three Workers Exposed to 1-Bromopropane” in Journal of Occupational
Health 44 at 1-7 (2002); and Dr. Majersik’s case report. See footnote 46 supra.

                                              31
scientific probability that the Plaintiffs’ symptoms and health problems were due to exposure

to 1-BP.51

¶40.   The deposition testimony of Dr. Majersik, a board-certified neurologist, was that few

studies have been done on the effect of 1-BP on humans. Based upon her case report, “[w]e

know that my patients had neurologic damage at . . . [108 ppm]. . . . We don’t know how

long it takes, . . . how many weeks, months, days, hours of exposure it takes. All we have

are discrete points in time to say somebody had this problem . . . .” 52

¶41.   Franklin Corporation subsequently filed or joined motions in limine to conduct a

Daubert hearing, seeking to exclude the expert opinion testimony of Dr. Subramony, Dr.

Merigian,53 Dr. Ichihara, and Dr. Majersik. The Plaintiffs responded that “[a]t the core of the



       51
         He added that he had never seen a workplace using 1-BP for five years without any
ventilation system. Dr. Caravati found the opinions of Dr. Ichihara to be “based upon
sufficient data and facts[,]” the byproduct “of reliable principles and methods that are
acceptable and utilized in the community of expert toxicologists[,]” and the result of
“correctly appl[ying] the pertinent principles and methods to the relevant facts and data . .
. .”
       52
          As Dr. Majersik stated, the underlying problem in determining the precise lower
level of 1-BP exposure which causes neurologic damage in humans is that a physician cannot
ethically “put a bunch of people in a room . . . expose them to glue and see what happens as
a case series.”
       53
          Franklin Corporation’s motions with respect to Dr. Subramony and Dr. Merigian
specifically stated that their opinions on causation were “offered despite [their] inability to
state: (1) what level of exposure to [1-BP] is needed to cause neurologic injuries in humans;
and (2) what levels of exposure the Plaintiffs experienced.” The affidavit and testimony of
Dr. Robert Cox, a board-certified physician in medical toxicology and emergency medicine,
was offered by Franklin Corporation to support this criticism. In response, the Plaintiffs
offered the deposition testimony of Dr. Caravati, whom Dr. Cox acknowledged to be an
expert in the field of toxicology, providing “[i]t is my opinion that Dr. Merigian’s opinions
that he initially formulated as a treating physician with a toxicological background were
based upon sufficient data and facts to enable Dr. Merigian to render his opinions.”

                                              32
Defendants’ motions, the Defendants invite the [c]ourt to ignore the sworn testimony of

experts in their respective fields, and they seek to have the [c]ourt journey down the road of

‘microanalysis’ of each expert’s opinions.” Following hearing, the circuit court denied

Franklin Corporation’s Daubert motions as to each physician. Regarding Dr. Ichihara, the

circuit judge stated “that is the one that is not hard for me . . . . [I]t’s logical to[ward] that the

jury understands that this stuff is dangerous and, . . . so, yes. I think it has a value. I think

that this testimony is . . . going to assist the jury, finder of fact.” As to Dr. Subramony, Dr.

Merigian, and Dr. Majersik:

       the [c]ourt is going to make a provisional ruling here today so that the parties
       can go forward and that will be the [c]ourt will accept them as tendered in their
       fields of expertise and that they meet the Daubert criteria for expert testimony
       assisting the trier of fact. Specifically, including that they are qualified in their
       fields. That their opinions are helpful to the jury and the opinions that they
       render are relevant and that their opinions are based upon reliable
       methodologies. I think this is a field with limited reliable methodology . . . .
       I reserve the right to change my mind but that is the ruling here today and that
       is the one I would ask that you rely on in proceeding hence forth.

(Emphasis added.)

¶42.   At trial, each physician was tendered and accepted in his or her respective field of

expertise without objection.54 Based upon her education and expertise, her review of the

Plaintiffs’ medical records, her research on the subject of 1-BP toxicity, and her case report,55

       54
         Dr. Subramony was tendered and accepted as an expert in the field of neurology.
Dr. Merigian was tendered and accepted as an expert “in the field of general practice and as
a treating physician of the [P]laintiffs in this case.” Dr. Majersik was tendered and accepted
as an expert “in the field of neurology and clinical findings associated with the [1-BP]
toxicity and neurological injury.”
       55
         According to Majersik, based upon the OSHA report, the Plaintiffs experienced
“about twice the exposure level” of Majersik’s case-report patients. Moreover, the patients
in her case report exhibited “very similar” symptoms to the Plaintiffs.

                                                 33
Dr. Majersik opined “that the levels at which these [P]laintiffs were exposed was sufficient

to cause the neurologic damage as I read about the damage from the physicians’ reports.”

While admitting that the lower level of harmful exposure to 1-BP has not yet been

discovered, she stated that “it seems that the exposure levels and the conditions the patients

had is adequate for my expert opinion.” Dr. Subramony testified that:

       I concluded that their history of exposure was causative because they all had
       a very similar story. They all had similar findings on neurological
       examination, and they all were getting better after the exposure was removed,
       and none of the laboratory studies and brain scan studies . . . done by other
       people had revealed any other cause for this.

Although Dr. Subramony conceded that he did not know the Plaintiffs’ level of exposure to

1-BP, his opinion, to a reasonable degree of medical probability, was that their exposure level

was injury-causing, based upon “temporal association” and research reflecting that exposure

to 1-BP can cause neurologic injury. At trial, Dr. Merigian acknowledged that he did not

know the lower level of exposure to 1-BP that causes neurologic injury to humans, but he

reiterated his opinion, to a reasonable degree of medical probability, that 1-BP caused the

Plaintiffs’ injuries.56

¶43.   On appeal, Franklin Corporation argues that “[e]ach of the Plaintiffs’ four experts

exhibits a fatal flaw. None knew of the [1-BP] exposure level at which injury occurs in

humans . . . . None knew of the exposure experienced by the particular Plaintiffs.” As such,

Franklin Corporation contends that their “testimony does not meet the requirements of

admissibility of expert testimony under M.R.E. 702.”



       56
        According to Dr. Merigian, the results of the air testing at Franklin Corporation
“helped solidify” his opinions.

                                              34
¶44.   At trial, Franklin Corporation did not object to the tender of Dr. Subramony, Dr.

Merigian, Dr. Ichihara, and Dr. Majersik as experts, or to their actual testimony. Therefore,

this Court will limit its analysis to the circuit court’s denial of Franklin Corporation’s

Daubert motions as to each physician. Only if the circuit judge abused his discretion in so

ruling, acting in an “arbitrary and clearly erroneous” manner, will this Court find error. See

Troupe, 955 So. 2d at 856.

¶45.   The neurological impact of 1-BP on humans is a relatively new field of study. As the

circuit judge stated, “this is a field with limited reliable methodology . . . .” Furthermore, as

Dr. Majersik noted, determining the exact lower level of 1-BP exposure which causes

neurologic injury in humans is challenging, given appropriate, ethical constraints. At best,

nondefinitive determinations have been rendered via relevant case reports,57 MSDSs,58 and

organizational recommendations. This Court finds such sources to be sufficient. “[I]t would

be unreasonable to conclude that the subject of scientific testimony must be ‘known’ to a

certainty.” Daubert, 509 U.S. at 590. “[T]he first several victims of a new toxic tort should

not be barred from having their day in court simply because the medical literature, which will

eventually show the connection between the victims’ condition and the toxic substance, has

not yet been completed.” Bonner, 259 F. 3d at 928 (quoting Turner v. Iowa Fire Equip.



       57
        “While case-study review is certainly an accepted methodology, trial courts still
must be certain that the content of those case studies is relevant to the facts at hand.” Watts,
990 So. 2d at 146 (emphasis added).
       58
        As the expert in Curtis noted, “the MSDS is a valid and accurate portrayal of the
hazards . . . because [MSDSs] are prepared to have all of the information regarding health
and environmental hazards, and because the manufacturer is required to research the best,
peer-reviewed scientific literature to form these [MSDSs].” Curtis, 174 F. 3d at 669.

                                               35
Co., 229 F.3d 1202, 1208-09 (8th Cir. 2000)). Similarly, this Court finds that the absence

of data on the exact exposure level at which humans suffer neurologic injury ought not

preclude the Plaintiffs’ experts from testifying, when combined with Franklin Corporation’s

stipulation that 1-BP is a neurotoxin which can cause neurologic injury to humans and the

testimony of its expert, Dr. George Wilkerson, that exposure to 1-BP caused the neurologic

injuries suffered by Plaintiffs Tedford and Haire (despite not knowing the exact level at

which 1-BP causes injury in humans).

¶46.   The collective case reports, MSDSs, and organizational recommendations, paired with

the direct and circumstantial evidence in the case sub judice, support a causal connection

between the Plaintiffs’ exposure to 1-BP and their injuries. See Curtis, 174 F. 3d at 670

(“[i]n the present case, both scientific literature and strong circumstantial evidence support

the causal connection.”). “Under some circumstances, a strong temporal connection is

powerful evidence of causation.” Bonner, 259 F. 3d at 931. Causal connection is further

validated by the results of the air testing performed by Housman, Parker, and OSHA. These

tests established that the Plaintiffs were “exposed to a quantity of the toxin that ‘exceeded

safe levels.’” Id. (quoting Bednar v. Bassett Furniture Mfg. Co., 147 F.3d 737, 740 (8th

Cir. 1998)). As such, this Court finds that there was sufficient “‘evidence from which a

reasonable person could conclude’ that [the Plaintiffs’] exposure probably caused [their]

injuries.” Id. at 928. Accordingly, we find no abuse of discretion by the circuit judge in

admitting the expert testimony of Dr. Subramony, Dr. Merigian, Dr. Ichihara, and Dr.

Majersik, as their qualifications were not legitimately questioned, and their testimony was

sufficiently relevant and reliable. See Watts, 990 So. 2d at 146.

                                             36
       III.   Whether the circuit court’s granting of certain jury instructions
              constituted reversible error.

¶47.   On appeal, Franklin Corporation argues that Instructions P-2, P-3, and P-4A,

considered as a whole, incorrectly state the law and exist in “substantial conflict” with

Instruction D1-2, thereby requiring reversal. Instruction D1-2 states:

       [t]he Court instructs the Jury that in order to recover on their claims against
       Defendant Franklin Corporation, the Plaintiffs have the burden of proving by
       a preponderance of the credible evidence that Franklin knowingly exposed the
       Plaintiffs to unreasonably dangerous levels of the industrial solvent which
       contained [1-BP] with an actual intent to cause them injury. It is not enough
       for the Plaintiffs to prove that Defendant Franklin negligently or even
       knowingly permitted hazardous conditions to exist, or that it negligently or
       even willfully failed to furnish the Plaintiffs with a safe place to work, or that
       it knowingly ordered the Plaintiffs to perform a dangerous job. If, and only if,
       you find from a preponderance of the credible evidence that Defendant
       Franklin engaged in conduct designed to cause the injuries for which the
       Plaintiffs claim damages, may you find for the Plaintiffs. If you find by a
       preponderance of the credible evidence that the Plaintiffs have failed to prove
       that Defendant Franklin knowingly exposed them to unreasonably dangerous
       levels of the industrial solvent which contained [1-BP] with an actual intent to
       cause them injury, then it is your sworn duty to return a verdict for Defendant
       Franklin Corporation on each of the Plaintiffs’ claims.

Instruction P-2 provides, in part, that:

       [i]n order to establish that an intentional tort was committed by Defendant,
       Franklin Corporation, Plaintiffs must prove that, more likely than not,
       Defendant, Franklin Corporation either desired to cause the consequences of
       its acts, or believed that the consequences were substantially certain to result
       from it. Said another way, if Franklin Corp. knew that the consequences were
       certain, or substantially certain, to result from its acts, and still goes ahead,
       Franklin Corp. is treated by the law as if it had in fact desired to produce the
       result.

Instruction P-3 states:

       [t]he Court instructs you that with regard to the intentional torts alleged by
       Plaintiffs against Defendant Franklin Corp., battery and intentional infliction
       of emotional distress, intent may be inferred from the circumstances of the


                                              37
       case. Intent is an emotional operation of the mind, and is usually shown by
       acts and declarations of the defendant coupled with facts and circumstances
       surrounding him at the time. A defendant’s intention is manifested largely by
       the things he does.

Instruction P-4A regarding battery provides, in part, that:

       if you find by a preponderance of the evidence that Franklin Corp. intended
       that the Plaintiffs used the glue containing [1-BP], and that Defendant Franklin
       Corporation knew that Plaintiffs would inhale the vapors/fumes and that such
       inhalation was known to Franklin Corporation to be causing physical harm to
       the Plaintiffs, and/or substantially certain to cause physical harm to the
       Plaintiffs, and that such harmful or offensive contact with the glue
       vapors/fumes occurred, and that such harmful or offensive contact caused or
       contributed to cause injury to the Plaintiffs, then it is your duty to return a
       verdict in favor of the Plaintiffs and against Franklin Corp.

¶48.   In reviewing the grant or denial of jury instructions, this Court has stated that:

       we are required to review all of the instructions as a whole. Richardson v.
       Norfolk & Southern Ry., 923 So. 2d 1002, 1010 (Miss. 2006). No instruction
       should be reviewed in isolation. Burr v. Miss. Baptist Medical Ctr., 909 So.
2d 721, 726 (Miss. 2005). When analyzing the grant or refusal of a jury
       instruction, two questions should be asked: Does the instruction contain a
       correct statement of law and is the instruction warranted by the evidence? Hill
       v. Dunaway, 487 So. 2d 807, 809 (Miss. 1986). Defects in specific
       instructions will not mandate reversal when all of the instructions, taken as a
       whole fairly – although not perfectly – announce the applicable primary rules
       of law. Burton v. Barnett, 615 So. 2d 580, 583 (Miss. 1993). The above
       standards notwithstanding, this Court will not hesitate to reverse if the
       instructions, when analyzed in the aggregate, do not fairly and adequately
       instruct the jury. Richardson, 923 So. 2d at 1011.

Beverly Enter., Inc. v. Reed, 961 So. 2d 40, 43 (Miss. 2007).

¶49.   We find that the conflict between Instruction D1-2 and Instructions P-2 and P-4A does

not rise to the level of reversible error when read in conjunction with the other instructions.

Without doubt, the references to “substantially certain” in Instructions P-2 and P-4 were

erroneous. The Act is exclusive absent an actual intent to injure the employee. See ¶ 31



                                              38
supra. However, that phrase was not presented to the jury in isolation, for they also received

Instructions D1-2, P-3, and the special interrogatory (Instruction P-10a).

¶50.      Franklin Corporation’s Instruction D1-2 includes the appropriate standard. Had that

standard not been furnished to the jury, the outcome which we reach likely would be

different. However, as this Court stated in Lamar Hardwood Co. v. Case, 143 Miss. 277,

107 So. 868 (1926), “[w]e think the law as given to the defendant upon this proposition gives

him the benefit of all that he was entitled to have upon the question.” Id. at 289.

¶51.      Instruction P-2, read in its entirety, is a correct statement of the law but for the

reference to “substantially certain.” Instruction P-3 is a proper statement of law without

flaw.59        Finally, a special interrogatory (Instruction P-10a) confirmed that the jury

specifically found for each individual Plaintiff on his or her battery and intentional-infliction-

of-emotional-distress claims against Franklin Corporation, while exonerating Mid-South.

¶52.      The law requires all instructions to be read together. See id. at 290 (“the instructions

must be taken together and be construed as a whole, one as modifying, explaining or

qualifying another; and, if the instructions taken as a whole correctly announce the law

applicable to the case, we will not reverse the judgment because of an imperfect single

instruction.”). “Where it may be fairly charged that one or more instructions may have been

confusingly worded, we should not reverse if other instructions clear up the confusing


          59
         Regarding Instruction P-3, Franklin Corporation objected to the language that
“intent may be inferred from the circumstances of the case.” The circuit judge overruled that
objection, deeming the above-quoted language to be a correct statement of the law. This
Court agrees. See Miss. Bd. of Nursing v. Wilson, 624 So. 2d 485, 494 (Miss. 1993) (citing
Hollingsworth v. State, 392 So. 2d 515 (Miss. 1981)) (“[i]t is well settled that intent may be
shown by circumstances.”).

                                                39
points.” Payne v. Rain Forest Nurseries, Inc., 540 So. 2d 35, 40 (Miss. 1989). “Defects in

specific instructions do not require reversal ‘where all instructions taken as a whole fairly –

although not perfectly – announce the applicable primary rules of law.’” Burton, 615 So. 2d

at 583 (quoting Payne, 540 So. 2d at 40).

¶53.   We also have held that a conflict between instructions does not justify reversal, given

that the evidence overwhelmingly supported the Plaintiffs’ claims and does not result in a

miscarriage of justice. See Smith v. Mack Trucks, Inc., 819 So. 2d 1258, 1261 (Miss. 2002);

Smith v. Jones, 335 So. 2d 896, 897 (Miss. 1976). In short, “[t]he conflict in the evidence

made the jury the judges of what the truth was with reference thereto, and we are unable to

say that the jury reached the wrong result.” Case, 143 Miss. at 289.

       IV.    Whether the circuit court abused its discretion in permitting the
              jury to consider punitive damages.

¶54.   “[T]he primary purpose of punitive damages is to punish the wrongdoer and deter

similar misconduct in the future by the defendant and others . . . .” Miss. Code Ann. § 11-1-

65(1)(e) (Rev. 2002). “Punitive damages may not be awarded if the claimant does not prove

by clear and convincing evidence that the defendant against whom punitive damages are

sought acted with actual malice, gross negligence which evidences a willful, wanton or

reckless disregard for the safety of others, or committed actual fraud.” Miss. Code Ann. §

11-1-65(1)(a) (Rev. 2002) (emphasis added). See also Paracelsus Health Care Corp. v.

Willard, 754 So. 2d 437, 442 (Miss. 1999) (citation omitted) (“[p]unitive damages are only

appropriate in the most egregious cases so as to discourage similar conduct and should only

be awarded in cases where the actions are extreme.”). “[T]he trial court is the gatekeeper for



                                              40
the issue of whether punitive damages, in cases involving both intentional and non-

intentional torts, should be submitted and considered by a jury.” Doe v. The Salvation Army,

835 So. 2d 76, 79 (Miss. 2003). “An abuse of discretion standard is implemented when this

Court reviews the trial court’s decision of whether a case warrants punitive damages to be

sent to the trier of fact.” Id. at 81 (citing Hurst v. Sw. Miss. Legal Servs. Corp., 708 So. 2d
1347, 1351 (Miss. 1998)) (emphasis added).

¶55.   According to the circuit judge:

       [t]here’s no question that the matters submitted in this [c]ourt’s opinion,
       submitted to the jury as to the burden of proof required in this case for the
       showing required to avoid . . . the exclusive remedy of Workers’ Comp is, in
       fact, higher than the standard called for in the statute for punitive damages.
       There’s no good resolution of that, but we just have to act the best we can
       based on the information we do have.

       The [c]ourt finds that in consideration of all the proof that has . . . gone into
       evidence over the last three weeks that . . . the jury . . . did make an award of
       compensatory damages; and it was more than a nominal amount of money; and
       the [c]ourt believes, based on the proof offered here at this hearing, that it’s
       absolutely appropriate that the jury consider the question of punitive damages
       ....

(Emphasis added.) In short, the circuit judge found there was sufficient evidence to meet the

“clear and convincing” standard required for punitive damages. We find that the circuit court

did not abuse its discretion in permitting the jury to consider punitive damages.

       V.     Whether the punitive damages assessed in the circuit court’s
              “Amended Final Judgment” were erroneous as a matter of law.

¶56.   The proper assessment of punitive damages under Mississippi Code Section 11-1-

65(3) is a question of law, to be reviewed by this Court de novo. See Grisham, 957 So. 2d

at 1000.



                                              41
¶57.   For all actions filed before September 1, 2004,60 Mississippi Code Section 11-1-65(3)

provided, in pertinent part, that:

       (a) In any civil action where an entitlement to punitive damages shall have
       been established under applicable laws, no award of punitive damages shall
       exceed the following: . . .

                 (v) Five Million Dollars ($5,000,000.00)[61 ] for a defendant with
                 a net worth of more than Fifty Million Dollars ($50,000,000.00)
                 but not more than One Hundred Million Dollars
                 ($100,000,000.00); or

                 (vi) Four percent (4%)[62 ] of the defendant’s net worth for a
                 defendant with a net worth of Fifty Million Dollars
                 ($50,000,000.00) or less.

       (b) For the purposes of determining the defendant’s net worth in paragraph (a),
       the amount of the net worth shall be determined in accordance with Generally
       Accepted Accounting Principles.

Miss. Code Ann. § 11-1-65(3) (Rev. 2002).

¶58.   Jeffrey Cox, the chief financial officer and general counsel for Franklin Corporation,

testified that the net worth of Franklin Corporation was $45,905,326 in 2003 and

$37,810,166 in 2004. According to Cox, as of December 31, 2006, the net worth of Franklin

Corporation was “approximately [$61,500,000].”            He did not believe that figure was

substantially different at the time of trial, and further testified that “Generally Accepted

Accounting Principles” were applied in determining that figure. In the “Order Granting



       60
            The Complaint in the case sub judice was filed on August 16, 2004.
       61
        On and after September 1, 2004, this figure became $2,500,000. Miss. Code Ann.
§ 11-1-65(3)(a)(v) (Rev. 2002).
       62
        On and after September 1, 2004, this figure became two percent (2%). Miss. Code
Ann. § 11-1-65(3)(a)(vi) (Rev. 2002).

                                                42
Motion to Reconsider Punitive Damages, to Alter or Amend Final Judgment, for Relief from

Final Judgment, or for Other Relief,” the circuit court stated:

       the language of Miss. Code Ann. Section 11-1-65 which relates to the
       imposition of the legislative caps to a punitive damage award provides that the
       net worth of the defendant “shall be determined” in accordance with Generally
       Accepted Accounting Principles, and that such language implies that the
       current net worth of the defendant is to be considered. Further, other portions
       of the statute refer to the net worth of the defendant as a factor to be
       considered in an effort to determine the defendant’s financial ability to pay the
       award, and likewise implies that the current net worth of the defendant is to be
       utilized . . . . Further, there is no language in the statute which provides that
       the past net worth of the defendant is to be utilized, and without such
       distinguishing language, this court must apply the common meaning of the
       term “net worth,” as well as the common interpretation as afforded by a
       reading of the statute as a whole.[63 ]

(Emphasis added.) Applying “the current net worth” of Franklin Corporation, the circuit

court reduced the punitive damages owed to $5,000,000 pursuant to Mississippi Code

Section 11-1-65(3)(a)(v).

¶59.   This Court previously has considered the net worth of a defendant at the time of trial.

See Willard, 754 So. 2d at 445. See also Cash v. Beltmann North American Co., 900 F.2d
109, 111 n.3 (7th Cir. 1990) (“[f]inancial data prepared for income tax purposes and four

years old at the time of trial provides weak evidence of Beltmann’s true net worth.”).

Furthermore, “the primary purpose of punitive damages is to punish the wrongdoer and deter

similar misconduct in the future by the defendant . . . .” Miss. Code Ann. § 11-1-65(1)(e)




       63
        The circuit judge added that this application furthers the policy behind the
imposition of punitive damages, “result[ing] in financial punishment to the defendant in an
amount that makes the defendant earnestly consider its actions in the future.”

                                              43
(Rev. 2002). As such, the circuit court’s application of the pre-September 2004 version of

the statute and Franklin Corporation’s net worth at the time of judgment was proper.

                                        CONCLUSION

¶60.   Accordingly, this Court affirms the “Amended Final Judgment” of the Circuit Court

of Calhoun County.

¶61.   AFFIRMED.

       WALLER, C.J., CARLSON AND GRAVES, P.JJ., DICKINSON, LAMAR,
KITCHENS, CHANDLER AND PIERCE, JJ., CONCUR. GRAVES, P.J.,
SPECIALLY CONCURS WITH SEPARATE WRITTEN OPINION. DICKINSON,
J., SPECIALLY CONCURS WITH SEPARATE WRITTEN OPINION JOINED BY
WALLER, C.J., CARLSON, P.J., RANDOLPH, LAMAR, AND PIERCE, JJ.


       GRAVES, PRESIDING JUSTICE, SPECIALLY CONCURRING:

¶62.   I fully concur with the majority that the judgment of the trial court must be affirmed.

However, I write separately to address the use of the phrase “substantially certain” in the jury

instructions.

¶63.   The majority finds that the references to “substantially certain” in Instructions P-2 and

P-4 were in error.64 I disagree with the majority inasmuch as the instructions contain a

correct statement of the law. The majority cites Peaster v. David New Drilling Co., 642 So.
2d 344 (Miss. 1994), Blailock v. O’Bannon, 795 So. 2d 533, at 535 (Miss. 2001), and

Griffin v. Futorian Corp., 533 So. 2d 461 (Miss. 1988), in attempting to define “actual

intent.” However, these cases neither stand for nor support the proposition suggested by the

majority. In Peaster, this Court found:


       64
            Even so, the majority ultimately finds any error to be harmless.

                                               44
       In the complaint it was alleged that David New Drilling “willfully”
       disregarded its duties to Jimmy Wilcoxson, “intentionally” failed to repair the
       brakes on the tractors and trailers, acted with “gross and reckless disregard for
       the rights and safety of the public in general and particularly of Plaintiffs’
       decedent” and with “knowledge of substantial certainty of injury.” Despite
       these allegations, the overwhelming language and facts point to negligence,
       including gross negligence.

Peaster, 642 So. 2d at 346 (emphasis added).

¶64.   Clearly, the upshot of the Peaster decision was that this Court found that Plaintiff

Peaster had failed to prove the allegations, which included “knowledge of substantial

certainty of injury,” and thus had failed to establish “actual intent.” There was no discussion

or finding in Peaster to support the proposition that the “actual intent” exception cannot and

does not include “knowledge of substantial certainty of injury.” Moreover, the majority’s

discussion of Griffin likewise fails to support this proposition. In Peaster, this Court quoted

the following from Griffin:

       Dunn, Mississippi Workmen’s Compensation, (3d ed. 1982 & Supp. 1984),
       notes that in order for a willful tort to be outside the exclusivity of the Act, the
       employee’s [sic] action must be done “with an actual intent to injure the
       employee. It is not enough to destroy the immunity that the employer’s
       conduct leading to the injury consists of aggravated negligence or even that the
       conduct goes beyond this to include such elements as knowingly permitting
       hazardous conditions to exist or willfully failing to furnish a safe place to work
       or knowingly ordering the employee to perform a dangerous job.”

Peaster, 642 So. 2d at 347 (quoting Griffin, 533 So. 2d at 464). This Court further said:

       Griffin [sic] absolutely bars an intentional tort claim even where the
       probability of gross negligence exists. Thus, in the case sub judice, even if the
       appellants could prove that David New Drilling was guilty of gross negligence,
       such a finding would remain insufficient to create an intentional tort and
       accordingly remove the appellants’ claim from under the Workmens’ [sic]
       Compensation Act. A mere willful and malicious act remains insufficient to
       give rise to the exception under the Act.



                                               45
Id. at 348.

¶65.   Notably, in discussing Peaster’s assertion that this Court recognize a substantially-

certain exception and apply the Restatement definition of intent, this Court found that:

       What the appellants propose is not particularly new or inconsistent with the
       previous decisions of this Court. As noted, this Court has previously
       considered the Restatement’s interpretation of intent. The problem is that
       the allegations of the complaint and all evidence before the lower court fall
       far short of the substantial certainty which is required.

Id. at 349 (emphasis added).

¶66.   Further, Black’s Law Dictionary defines “intentionally” as follows, in relevant part:

“To do something purposely, and not accidentally . . . . Person acts ‘intentionally’ if he

desires to cause consequences of his act or he believes consequences are substantially

certain to result . . . .” Black’s Law Dictionary 810 (6th ed. 1990) (citation omitted)

(emphasis added). Black’s defines “actual” as: “Real; substantial; existing presently in fact;

having a valid objective existence as opposed to that which is merely theoretical or possible

. . . .” Black’s Law Dictionary at 34 (emphasis added). Black’s also notes the following in

the definition of “intent”: “The word ‘intent’ is used throughout the Restatement of Torts,

2nd, to denote that the actor desires to cause consequences of his act, or that he believes that

the consequences are substantially certain to result from it . . . .” Black’s Law Dictionary

at 810 (emphasis added).

¶67.   Therefore, I would find that there is no error in including substantially-certain

language in the jury instructions along with language of actual intent.




                                              46
       DICKINSON, JUSTICE, SPECIALLY CONCURRING:

¶68.   Although I concur with the majority, I write separately to address two points.

                                               I.

¶69.   The majority correctly holds that – absent an actual intent to injure the employee – the

“exclusive-remedy” provisions of the Mississippi Workers Compensation Act (the “Act”)

apply to injuries inflicted by employers upon employees. The vast majority of states,

including Mississippi, hold this view, even where the employer’s conduct is substantially

certain to result in injury. 6 Arthur Larson, Larson’s Workers’ Compensation Law §103.03

(2008).

       [T]he common-law liability of the employer cannot under the almost
       unanimous rule, be stretched to include accidental injuries caused by the gross,
       wanton, wilful, deliberate, intentional, reckless, culpable, or malicious
       negligence, breach of statute, or other misconduct of the employer short of a
       conscious and deliberate intent directed to the purpose of inflicting an injury.

Id. (footnotes omitted). Although thirty-eight jurisdictions (including Mississippi) “follow

the rule that actual intent to injure is necessary to come outside of the exclusivity provision,”

twelve states disagree. Thus, “in recent years there has been a trend toward permitting

common law suits when the injury is the result of actions the employer knew were

‘substantially certain’ to cause injury. About a dozen states65 now follow this or a similar

rule.” Larson’s § 103.03 n.1. However, our precedent holds that:

       [i]t is not enough to destroy [Workers Compensation] immunity that the
       employer’s conduct leading to the injury consists of . . . knowingly permitting
       hazardous conditions to exist or willfully failing to furnish a safe place to work



       65
        Connecticut, Louisiana, New Jersey, North Carolina, Ohio, Oklahoma, South
Dakota, Texas, California, Michigan, Washington, and West Virginia.

                                               47
       or knowingly ordering the employee to perform a dangerous job . . . . This
       Court has held repeatedly that the employer’s action must be done with an
       actual intent to injure the employee, and that “an intentional tort is an act of
       intentional behavior designed to bring about the injury.”

Peaster v. David New Drilling Co., 642 So. 2d 344 (Miss. 1994) (internal citations omitted).

¶70.   In 1988, this Court reviewed an injured worker’s argument that the Court should

“recognize that the injuries sustained by him constitute a new tort outside the exclusivity rule

of the [Act].” Griffin v. Futorian Corp., 533 So. 2d 461, 463 (Miss. 1988). Speaking for a

unanimous Court, Chief Justice Roy Noble Lee stated that “[s]ome states have amended their

worker’s compensation acts to make exceptions to the exclusive remedy. Mississippi’s act

has not been amended in that respect since its passage.” Id. at 463. Recognizing (as the

majority does today) that an actual intent and design to injure is necessary, the Griffin Court

cited with approval the following authority:

       [I]n order for a willful tort to be outside the exclusivity of the Act, the
       [employer’s] action must be done “with an actual intent to injure the employee.
       It is not enough to destroy the immunity that the employer’s conduct leading
       to the injury consists of aggravated negligence or even that the conduct goes
       beyond this to include such elements as knowingly permitting hazardous
       conditions to exist or willfully failing to furnish a safe place to work or
       knowingly ordering the employee to perform a dangerous job.”

 Griffin v. Futorian Corp., 533 So. 2d at 464 (citing Dunn, Mississippi Workmen’s

Compensation (3d ed. 1982 & Supp. 1984)) (emphasis added).66 It is of some significance




       66
        The above quoted language from Dunn is correct. However, the Griffin Court
mistakenly indicated that the “employee’s” act, rather than the employer’s act, must be done
with actual intent to injure. Thus, the Griffin Court included a typographical error. We
therefore now make the correction.

                                               48
that – since Griffin was handed down some twenty years ago – the Legislature has taken no

action to address or contradict its holding.

¶71.   Thus, absent the employer’s deliberate intent and design to injure the employee, the

law in Mississippi – as it currently exists – does not allow an injured employee to escape the

exclusive-remedy provisions of the Act. The law on this point is so clear that discussion of

the contrary view is unnecessary. And upon this point, I fully concur with the majority.

                                                II.

¶72.   Another point I believe important concerns the procedure for presenting to the trial

court an assertion that the Act provides a plaintiff’s exclusive remedy. As a matter of

procedure, in order to preserve the issue for appeal, a defendant should raise the matter in the

first instance as an affirmative defense or (as in the case before us today) in a motion to

dismiss. The converse is also true, that is, the plaintiff has no duty to raise or argue the issue.

¶73.   Black’s Law Dictionary defines an affirmative defense as “[a] defendant’s assertion

of facts and arguments that, if true, will defeat the plaintiff’s . . . claim, even if all the

allegations in the complaint are true.” Black’s Law Dictionary 356 (8th ed. 2005). Franklin’s

position is that – even though everything the plaintiffs say in this lawsuit may be true – it is

nonetheless entitled to dismissal from this civil suit, because the Act provides the plaintiffs’

exclusive remedy.

¶74.   As stated, in the case before us, Franklin raised the question by motion to dismiss, and

the trial judge denied the motion, finding that the issue involved a question of fact. Thus,

Franklin properly preserved the issue for appeal.




                                                49
¶75.   Furthermore, a defendant seeking to escape tort liability via an affirmative defense has

the additional duty to seek a jury instruction for that affirmative defense which places the

burden of proof (as to the affirmative defense) squarely upon the defendant. See Natchez

Elec. & Supply Co., Inc. v. Johnson, 968 So. 2d 358, 361 (Miss. 2007) (“The burden of

proving an affirmative defense lies upon the party who relies upon that defense.” (citing

Jenkins v. Pensacola Health Trust, Inc., 933 So. 2d 923, 927 (Miss. 2006))).

¶76.   Franklin argues that the jury instructions were contradictory and did not properly

instruct the jury on its affirmative defense. The instructions which were given address the

plaintiffs’ burden of proof in establishing the causes of action pending before the circuit

court. The instructions (recited in the majority opinion) addressing those causes of action

were, in my judgment, correct. The fact that the jury was not instructed exactly as Franklin

thinks it should have been should not be viewed as error on the part of the plaintiffs, who had

no duty to offer an instruction from Franklin’s perspective.

¶77.   That said, under the facts of this case (as discussed by the majority), any additional

instruction offered by Franklin wouldn’t have affected the outcome anyway. But in the

interest of completeness, I offer this analysis which I believe to be complementary – rather

than contrary – to the majority.

     WALLER, C.J., CARLSON, P.J., RANDOLPH, LAMAR AND PIERCE, JJ.,
JOIN THIS OPINION.




                                              50